Citation Nr: 1230714	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for a VA examination.  The Veteran was subsequently afforded a VA examination in August 2010 for his skin disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The preponderance of the evidence is against a finding that any skin disorder is related to service, or is attributable to Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active military service, and may not be presumed to have been the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements were met in this case by a letter sent to the Veteran in October 2007.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran was afforded a VA medical examination in August 2010 for his skin disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran  in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma.  

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Here, the Veteran has confirmed service in Vietnam during the Vietnam War era from September 1966 to July 1967 and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Analysis

The Veteran is arguing that his skin disorder was caused by exposure to Agent Orange in-service.  As has been noted, the Veteran is presumed to have been exposed to Agent Orange.  The Board observes skin conditions, such as chloracne or other acneform disease consistent with chloracne, are on the list of diseases associated with herbicide agents.  However, the Veteran has not been diagnosed with chloracne or another acneform disease which is consistent with chloracne, rather he has been diagnosed with vitiligo.  See 38 C.F.R. § 3.309(e) and August 2010 VA examination report.  Therefore, the presumption is inapplicable here.

While service connection may not be granted on a presumptive basis for a skin disorder, the Veteran is not precluded from establishing service connection with evidence that this disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a medical examination at entrance to, and separation from, service in March 1965 and July 1967, respectively.  At his entrance examination the examiner found no defects of the Veteran's skin.  In his Report of Medical History at that time, the Veteran did not report any skin disorders.  The Veteran was treated for various health complaints while in service, however he did not report a skin disorder at any time.  A December 1965 record showed that the Veteran had complaints of head and neck pain.  A February 1966 record reflected that the Veteran was diagnosed with a chronic hordeolum of the left eye.  A June 1967 record showed that the Veteran complained of a twisted wrist; on x-ray no fracture was found.  Finally, a July 1967 treatment record showed that the Veteran complained of a sore throat, slight cough, and runny nose.  At the Veteran's separation examination in July 1967,  again no skin defects were noted.  On the Report of Medical History at that time, the Veteran specifically checked the box to indicate that did not suffer form any skin diseases.  There was no diagnosis of a skin disorder at this examination and the Veteran was found qualified for separation.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with a skin disorder.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records and the earliest record of a skin disorder diagnosis comes from a July 2008 VA treatment record, over 40 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In the July 2008 VA treatment record the Veteran was noted to have vitiligo patches on his skin.  See also January 2009 VA treatment record.  In an August 2008 VA dermatology follow up treatment record the Veteran reported "white spots" on his fingers, wrists, and genitals which had existed for many years.  He also reported that the spots had been spreading recently.  The Veteran was diagnosed with vitiligo and given a topical cream.

The Veteran was afforded a VA examination in August 2010 for his skin disorder.  At this examination he reported that he began seeing white spots on his hands, wrists, and genitals approximately one month prior to leaving Vietnam.  He reported that these symptoms had been constant, but noted there had been no treatment for his condition in the last 12 months.  

The examiner performed a physical examination of the Veteran and ultimately diagnosed him with vitiligo, and found that it was less likely than not related to service.  His rationale was that there was no evidence the Veteran complained of this condition in service and an extensive review of medical literature provided no evidence linking vitiligo to Agent Orange exposure.  The examiner went on to cite to medical evidence and studies which note that the precise cause of vitiligo is unknown, but that it may be related to an autoimmune disease, genetic factors, or extrinsic factors.  He opined that the Veteran's condition was considered genetic.

The Board finds the examiner's opinion persuasive and probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examination report was based on an interview of the Veteran, a physical examination, and review the claims file, including service treatment records, and the most recent VA medical records.  Accordingly, the opinion is found to carry significant weight.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to describe symptoms of his skin disorder and to state that he has had such since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 



Here, the Board finds that the Veteran's reported history that he has had skin problems since active service, while competent, is nonetheless not credible.  First, while the Veteran was seen on multiple occasions during service for various health complaints, he did not report that he was suffering from a skin disorder at any time.  Additionally, at his August 2010 VA examination, he stated that the white spots on his skin developed one month prior to leaving Vietnam; however there is no evidence of this in the Veteran's service treatment records.  Also, although the Veteran was treated within one month of his separation in July 1967, he did not indicate that he had white spots on his skin.  The service treatment records only indicate that on June 22, 1967, the Veteran was treated for a twisted wrist and on July 6, 1967, for a sore throat.  Furthermore, on his separation examination he did not indicate that he had a history of a skin disorder, nor was one diagnosed.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology at separation.  The Board finds these statements, which were made prior to the filing of a compensation claim, to be far more credible than statements offered by the Veteran in connection with filing such a claim.  Also, emphasis is placed on the multi-year gap between discharge from active duty service (1967) and initial documented evidence of skin problems in July 2008, over 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

There is simply no evidence, other than statements from the Veteran, to support the assertion that the Veteran had a skin disorder since service.  For the reasons set forth above, however, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's skin disorder and any instance of his military service, to include exposure to Agent Orange, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current disorder.  In contrast, the VA examiner provided a detailed rationale in support of his opinion that the current skin disorder was not related to service, and cited to the relevant evidence and medical literature.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a skin disorder on both a presumptive and direct basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a skin disorder, to include as secondary to Agent Orange exposure, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


